Citation Nr: 0922489	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-00 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
plantar fasciitis, residuals of a shell fragment wound, right 
foot, with osteoarthritis.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of a shell fragment wound, left foot and ankle, 
with status-post sub-talar arthrodesis.  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
February 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in  
Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law 
Judge in April 2009.  A transcript of the hearing is of 
record.

This case was remanded by the Board in April 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  Throughout the entire period of the claim, plantar 
fasciitis of the right foot has been manifested by no more 
than moderate musculoskeletal symptomatology, including good 
range of motion, pain, and swelling; muscle and neurological 
impairment has not been shown.  

2.  Throughout the entire period of the claim, a left foot 
and ankle disability has been manifested by tender and 
painful scars of the left ankle and a severe injury to the 
left foot.

3.  Service connection has been established for a left 
shoulder dislocation, bronchitis, hearing loss, hemorrhoids, 
herpes simplex, residuals of a shell fragment wound to the 
left foot and ankle, residuals of a shell fragment wound to 
the right foot, degenerative joint disease of the low back, 
right distal leg scars, a left iliac crest scar, for a total 
combined evaluation for rating purposes of 80 percent.  
Additionally, he has established entitlement to a separate 10 
percent rating for left foot and ankle scars.

4.  The Veteran's service-connected disabilities prevent him 
from securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
plantar fasciitis, residuals of a shell fragment wound, right 
foot, with osteoarthritis, have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 
4.20, 4.71a, 4.73, 4.118, 4.124a, Diagnostic Codes (DCs) 
5010-5284, 5310 (2008). 

2.  The criteria for a disability rating in excess of 30 
percent for residuals of a shell fragment wound, left foot 
and ankle, with status-post sub-talar arthrodesis, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.105, 3.159, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.20, 4.63, 4.71a, DCs 5010-5284, 5310 
(2008).

3.  The criteria for entitlement to a separate 10 percent 
rating, but no more, for residual scarring to the left ankle 
and foot have been met.  38 U.S.C.A. §§ 1110, 1131, 1155, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.118, DC 7803 
(2008).

4.  The criteria for entitlement to TDIU are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.25 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2008).

The Veterans Claims Court has held that the RO must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) 
do not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, including 
during flare-ups.  The Board notes that the guidance provided 
by the Veterans Claims Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned 
joints, due to healed injury, are as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  See 38 C.F.R. § 
4.59.

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Plantar Fasciitis, Residuals of a Shell Fragment Wound, Right 
Foot

In this case, the Veteran's plantar fasciitis disability is 
rated under DC 5010-5284 for a "moderate" foot injury.  
Where a particular disability for which the veteran has been 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected, but also the anatomical area and symptomatology are 
closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

For these reasons, the Board will consider whether an 
increased disability rating is warranted for a 
musculoskeletal disability, based either upon a muscle injury 
or for loss of range of motion, as well as whether a separate 
compensable rating is warranted for any residual neurological 
disability.  Also, because the Veteran has been separately 
evaluated for residual scarring of the right distal leg, and 
the evaluation of his scars has not been appealed, the Board 
need not consider the evaluation of right foot scars.

In order to obtain a disability rating in excess of 10 
percent for a musculoskeletal disability resulting in loss of 
range of motion, the evidence must show that the Veteran's 
symptomatology is indicative of a "moderately severe" foot 
injury.  
38 C.F.R. § 4.71a, DC 5284.  

Here, the Board finds that a moderately severe injury to the 
right foot has not been shown.  In determining the severity 
of the Veteran's residuals of a shrapnel fragment wound to 
the right foot, the Board acknowledges that his subjective 
complaints of chronic bilateral foot pain and swelling.  
However, of particular importance, the October 2008 VA 
examiner expressly noted that the only painful motion noted 
was on manipulation of the left distal foot.  No similar 
pathology was noted for the right foot.  

While the Board acknowledges the limited range of motion 
noted for active and passive rotation of the digits of the 
right foot in relation to a symptomatic hallux that was 
demonstrated in a June 2003 VA treatment report, good range 
of motion was demonstrated in July 2005.  

Moreover, despite the Veteran's reported history of having to 
use of a cane, handicap bars, and a reach extender, he 
nonetheless demonstrated that he could ambulate with a steady 
and independent gait during the October 2008 VA examination.  
Significantly, physical examination revealed no instability, 
and it was noted that the Veteran's gait was steady and slow.  

While the March 2005 and October 2008 VA examiners did not 
opine as to whether the resulting disability was "moderate" 
or "moderately severe" in severity, that failure is 
harmless error.  As the evidence does not demonstrate more 
than moderate functional capabilities of the right foot, the 
Board finds that an increased disability rating for a 
"moderately severe" disability of the right foot is not 
warranted.  

Next, a separate compensable rating for muscle injuries may 
be assigned if the evidence demonstrates a "moderate" 
disability to Muscle Group X, which involves the intrinsic 
muscles of the foot, both plantar and dorsal.  38 C.F.R. § 
4.73, DC 5310.  A "moderate" disability is defined as a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  

The applicable regulation, 38 C.F.R. § 4.56, requires 
objective findings of entrance and, if present, exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Further, some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side 
is required.  

In this case, multiple X-rays taken during a March 2005 VA 
examination of the right foot show several very small metal 
fragments in the midtarsal area.  Moreover, physical 
examination of the scars conducted in April 1978 indicated 
the presence of various entrance wounds and also several 
smaller scars on the right lower leg, secondary to the entry 
of the shrapnel, and a more recent October 2008 VA 
examination also indicated that there was a scar over the 
right foot dorsally that measured approximately 3.5 by 1 cm.  

Upon a review of the claims file, however, the Board finds 
that the evidence fails to show impairment of muscle tonus 
and loss of power or lowered threshold of fatigue as a result 
of the shrapnel wound injury.  Importantly, a January 1977 
treatment report revealed that, since the wound debridement 
and partial removal of shrapnel from his right foot in 
January 1970, his wounds subsequently healed without 
difficulty.  In fact, it was noted that he was essentially 
asymptomatic in January 1977 and that no further surgery was 
indicated at that time.  

Of particular significance, although the Veteran complained 
of progressive difficulty with pain in his left foot after 
the initial injury in January 1970, especially on plantar 
flexion, pivoting, and prolonged standing, similar pathology 
involving the right foot was not identified.  In fact, the 
evidence fails to show any residual right foot pathology or 
complaints until he incurred a small chip fracture of the 
right ankle in January 1972.  A contemporaneous review of his 
shrapnel fragment would injuries in August 1970 revealed 
healed wounds, with normal range of motion of the right ankle 
and full strength bilaterally.

The Board also notes that the March 2005 and October 2008 VA 
examinations did not address any symptoms relating to an 
observed loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue around the wound sites of the right 
foot.  In fact, although the March 2005 VA examiner noted 
that it was impossible to measure the effect of walking or 
standing because the Veteran's back pathology adversely 
affected these actions before his feet became symptomatic, 
physical examination revealed normal subtalar and midtarsal 
motion of the right foot.  

Importantly, neither examination contained findings 
consistent with the signs and symptoms a muscle disability as 
provided in 38 C.F.R. § 4.56(c), which includes such symptoms 
such as loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, or 
uncertainty of movement.  While there was X-ray evidence of 
minute multiple scattered foreign bodies and palpable pain in 
the arch, the medical findings showed no instability of the 
right foot during the October 2008 VA examination.  

Thus, the Board finds that the evidence suggests well-healed 
entrance wounds with good functional results of the right 
foot muscles.  Accordingly, a separate compensable rating for 
a "moderate" muscle disability of the right foot is not 
warranted.  

Next, the Board will consider whether the Veteran is entitled 
to a compensable rating for a neurological disability.  
Importantly, even though VA outpatient treatment records 
reflect sporadic subjective complaints of swelling, pain, 
tingling, and numbness of the lower extremities, the evidence 
of record does not contain any findings or complaints of 
neurological dysfunction in the right foot.  

In fact, a neurological examination conducted in conjunction 
with an October 2008 spine examination revealed "normal" 
motor findings, noted as 5/5 bilaterally.  Further, with the 
exception of very spotty changes of the left leg, deep tendon 
reflexes of the ankles and sensory examination were also 
noted as normal.  In addition, the October 2008 VA 
examination reflected "normal" neurovascular findings of 
the feet.  

As the evidence does not suggest any nerve paralysis or 
impairment as a result of the fragment wound residuals to the 
right foot, the Board finds that a compensable evaluation for 
neurological manifestations is not warranted.  38 C.F.R. 
§§ 4.71a, 4.124a.  

For these reasons, the Board finds that the Veteran is not 
entitled to a disability rating in excess of 10 percent for 
plantar fasciitis, residuals of a shell fragment wound, right 
foot, with osteoarthritis.  Accordingly, his appeal is 
denied.

Residuals of a Shell Fragment Wound, Left Foot and Ankle

The Veteran's left foot and ankle disability is rated as 30 
percent disabling under DC 5010-5284 for a "severe" foot 
injury, the highest evaluation available unless there is 
actual loss of use of the foot, in which case a 40 percent 
rating is warranted.  

After a review of the evidence, the Board finds that a 40 
percent rating is not warranted.  Although the Veteran had 
difficulty walking and standing and required the use of an 
assistive device and orthopedic shoes, he demonstrated 
significant function of the left foot and ankle.  
Specifically, in the October 2008 VA examination, his gait 
was steady and slow, but he was nonetheless able to walk a 
short distance.  

Further, although he used assistive devices, he could also 
ambulate with a "steady, independent gait" as noted in an 
October 2008 treatment report.  Moreover, the examiner noted 
that he was able to do the majority of his activities of 
daily living without assistance.  Additionally, according to 
a November 2008 VA treatment report, the Veteran reported 
swimming often.  

Based on the evidence above, the Board concludes that the 
Veteran has not lost the actual use of the foot and a higher 
rating under DC 5284 is not supported by the record.  
Therefore, a 40 percent disability rating based upon loss of 
use of the foot is not warranted.

Next, in evaluating his claim for an increased rating, the 
Board will also consider whether an increased rating is 
warranted for his musculoskeletal disability, as well as 
whether a separate compensable rating is warranted for any 
existing residual scarring, muscle injury, or neurological 
disability.  

Turning first to the issue of a separate rating for residual 
scarring, at the onset, the Board notes that, while the claim 
was on appeal, the applicable rating criteria for skin 
disorders, 38 C.F.R. § 4.118, were revised effective October 
23, 2008.  See 73 Fed. Reg. 54,710 (Sept. 23, 2008).  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  Should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the liberalizing change.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); see also VAOPGCPREC 
7-2003.

However, as set forth in the Federal Register, the revised 
criteria apply to all applications for benefits received by 
VA on or after the effective date of October 23, 2008.  See 
73 Fed. Reg. 54,710 (Sept. 23, 2008).  Because the Veteran's 
claim was received prior to October 23, 2008, the revised 
criteria are not for application in this case.  

Therefore, under the regulations applicable to the Veteran's 
claim, scars are rated under the applicable diagnostic codes 
ranging from 7801 through 7805.  38 C.F.R. § 4.118.  
Accordingly, in order to obtain a compensable disability 
rating for residual scarring to the right foot and ankle, the 
evidence must show:

*	scars, other than the head, face, or 
neck, that are deep or that cause 
limited motion in an area or areas 
exceeding six square inches (10 
percent under 7801); 
*	scars, other than the head, face, or 
neck, that are superficial and that 
do not cause limited motion in an 
area or areas of 144 square inches 
or greater (10 percent under DC 
7802); 
*	superficial and unstable scars (10 
percent under DC 7803);
*	superficial scars that are painful 
upon examination (10 percent under 
DC 7804); or
*	scars, other, resulting in 
limitation of function (rate on 
limitation of function of the 
affected part pursuant to DC 7805).

After reviewing the evidence of record, the Board finds that 
the criteria for a compensable disability rating for residual 
scarring have been met.  Here, the Board notes that the 
October 2008 VA examination revealed scars over the left 
anterolateral ankle.  While the scars were noted to be 
attached to underlying structures, the scars have not been 
shown to involve underlying soft tissue damage.  Thus, the 
scars are deemed to be superficial as defined by Note (1) of 
DC 7804.  

Further, the examiner noted that "[t]hese scars are very 
tender to palpation, especially at the joint."  As the 
evidence demonstrates superficial scars that are painful upon 
examination, a separate 10 percent rating for residual 
scarring is warranted under DC 7804.     

Importantly, the "Amputation Rule" set forth in 38 C.F.R. § 
4.68 provides that "[t]he combined rating for disabilities 
of an extremity shall not exceed the rating for the 
amputation at the elective level, were amputation to be 
performed."  38 C.F.R. 
§ 4.68 (2008).  This provision expressly states that, for 
disabilities below the knee, the combined evaluations shall 
not exceed 40 percent.

Specifically, using the Combined Ratings Table found at 
38 C.F.R. § 4.25, the Veteran's 30 percent disability for 
orthopedic manifestations, coupled with a separate 10 percent 
for residual scarring, results in a combined rating of 37 
percent, which is converted to the nearest number divisible 
by 10, resulting in a combined rating of 40 percent.  

As a combined rating of 40 percent is now in effect for the 
Veteran's left foot and ankle disability, which is the 
maximum combined rating authorized by the "Amputation 
Rule," a level higher schedular evaluation may not be 
assigned for any additional disability.  On that basis, the 
Board finds that the question of whether he is entitled to 
separate compensable ratings for muscle impairment or 
neurological manifestations is rendered moot.  

With respect to both of the Veteran's increased rating 
claims, the Board has also considered his statements 
asserting that his disabilities are more severe than 
currently rated.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 
469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses. Layno, 6 Vet. App. at 470.  He is 
not, however, competent to identify a specific level of 
disability of these disorders according to the appropriate 
diagnostic codes.  See Robinson v. Shinseki, 557 F.3d 1355 
(2009).

Such competent evidence-concerning the nature and extent of 
the Veteran's right and left feet disabilities-has been 
provided by the medical personnel who have examined him 
during the current appeal and who have rendered pertinent 
opinions in conjunction with the evaluations.  The medical 
findings (as provided in the examination reports) directly 
address the criteria under which these disabilities are 
evaluated.  

As such, the Board finds these records to be more probative 
than the Veteran's subjective evidence of complaints of 
increased symptomatology.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (interest in the outcome of a proceeding 
may affect the credibility of testimony).  In sum, after a 
careful review of the evidence of record, the Board finds 
that the benefit of the doubt rule is not applicable and the 
appeals are denied, except to the extent that a separate 10 
percent rating is granted for residual scarring of the left 
foot and ankle.

Next, given the favorable outcome of the claim for a TDIU, 
the Board finds that consideration for referral under the 
provisions of 38 C.F.R. 3.321(b)(1)(2008) is not for 
application.  

TDIU

A veteran may be awarded TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.26 (2008).  Consideration may be 
given to his level of education, special training, and 
previous work experience in making this determination, but 
not to his age or the impairment caused by any nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-
332 (1991). 
 
TDIU may be assigned where the schedular rating is less than 
total when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a). In addition, there must be 
evidence that the disabled person is unable to secure or 
follow a substantially gainful occupation.  Id.

A total disability rating may also be assigned pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b) for veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
§ 4.16(a). 
 
While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 
(December 13, 2005) (previously cited at M21-1, Part IV, 
paragraph 7.09), defines the term as that "at which non-
disabled individuals earn their livelihood with earnings 
comparable to the particular occupation in the community 
where the veteran resides." 
 
Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court 
defined "substantially gainful employment" as an occupation 
that provides an annual income that exceeds the poverty 
threshold for one person, irrespective of the number of hours 
or days that a veteran actually works and without regard to a 
veteran's earned annual income.  In Hatlestad v. Derwinski, 5 
Vet. App. 524, 529 (1993), the Court held that the central 
inquiry in determining whether a veteran is entitled to TDIU 
is whether his service-connected disabilities alone are of 
sufficient severity to produce unemployability. 
 
The determination as to whether a total disability is 
appropriate should not be based solely upon demonstrated 
difficulty in obtaining employment in one particular field, 
which could also potentially be due to external bases such as 
economic factors, but rather to all reasonably available 
sources of employment under the circumstances. See Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991). 
  
In the present case, at the time of the last final rating 
decision, the Veteran was service-connected for a left 
shoulder dislocation (10 percent disabling), bronchitis (10 
percent disabling), hearing loss (0 percent disabling), 
hemorrhoids (0 percent disabling), herpes simplex (0 percent 
disabling), residuals of a shell fragment wound to the left 
foot and ankle (30 percent disabling), residuals of a shell 
fragment wound to the right foot (10 percent disabling), 
degenerative joint disease of the low back (20 percent 
disabling), right distal leg scars (10 percent disabling), 
and a left iliac crest scar (10 percent disabling).  

His combined disability rating was 80 percent.  Additionally, 
as discussed above, he has established entitlement to a 
separate 10 percent rating for left foot and ankle scars.
 
Based on the above, the Veteran meets the threshold minimum 
percentage criteria in 38 C.F.R. § 4.16(a) for consideration 
of TDIU.  However, for a grant of TDIU  there must be 
evidence that he is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
service-connected disabilities.

Here, the Board finds that the Veteran is prevented from 
securing or following substantially gainful employment due to 
his service-connected PTSD, back disorder, shoulder disorder, 
and shell fragment wound residuals of the feet.  Although a 
March 2005 VA examination of the feet indicated that he was 
capable from performing sedentary work, subsequent VA 
examinations conducted to evaluate his occupational 
functionality in 2008 revealed several occupational 
impairments due directly to service-connected disabilities.

In this regard, in an October 2008 VA examination, the VA 
examiner expressly opined that the Veteran was unable to 
perform his previous occupation because of "back pain, leg 
pain, feet pain, and shoulder pain," all of which the 
Veteran is service-connected.   Further, the August 2008 PTSD 
examination revealed that he was unemployable due to service-
connected disorders and that his PTSD "symptoms do affect 
his employment and social functioning."  

Given the Veteran's noted difficulties or standing, walking, 
lifting, and reaching, combined with the noted occupational 
impairments discussed above, the Board finds that the 
evidence sufficiently demonstrates that he is unable to 
secure or follow a substantially gainful occupation solely as 
a result of his service-connected disabilities.

After carefully reviewing all the evidence on file, the Board 
finds no adequate basis to reject the competent medical 
evidence and medical opinions of record that is favorable to 
the Veteran, based on a rational lack of credibility or 
probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While 
the competent evidence is not unequivocal, it has 
nevertheless placed the pertinent record in relative 
equipoise. 

Accordingly, the Board resolves doubt in the Veteran's favor 
and finds that the evidence supports assignment of TDIU.  38 
U.S.C.A. § 5107(b).  As such, the appeal is granted. 

Veterans Claim Assistance Act

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the Veteran's claim for TDIU, the Board is 
granting in full the benefit sought on appeal. Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.

With respect to the Veteran's increased-compensation claims, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
December 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in May 2006.  
With regard to the Veteran's claims for an increased rating 
for residuals of a shell fragment wound, both for the right 
foot and for the left foot and ankle, any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  With regard to the grant of a 
separate rating for residual scarring of the left foot, the 
RO will assign an effective date in due course.

Further, a June 2008 letter to the Veteran met the 
requirements of Vazquez-Flores.  Specifically, the letter 
notified him that to substantiate his claim the medical or 
lay evidence must show a worsening or increase in severity of 
the disability and an effect on daily living.  The latter was 
evident in the request that he provide a statement with 
regard to his disablement caused by the service-connected 
disorders on appeal, including the frequency and severity of 
symptoms. 

Moreover, the letter provided him with the correct diagnostic 
criteria used to evaluate foot injuries for VA compensation 
purposes.  The claims were subsequently readjudicated, and a 
supplemental statement of the case was issued in January 
2009.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. 

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and Social Security Administration records.  Additionally, 
the Veteran was provided an opportunity to set forth his 
contentions during the hearing before the undersigned 
Veterans Law Judge in April 2009.  Moreover, he submitted 
statements on his behalf and underwent VA examinations 
pertinent to his increased-rating claims in March 2005 and 
October 2008.  

Further, the Board determines that the VA examinations were 
adequate for rating purposes.  In this regard, the Veteran 
has not asserted any objection to the examinations, and there 
is no indication that the VA examiner was not fully aware of 
his pertinent medical history or that the examiner misstated 
any relevant fact.  See generally Glover v. West, 185 F.3d 
1328, 1333 (Fed. Cir. 1999) (providing that "a bald, 
unsubstantiated claim for an increase in disability rating is 
not evidence of a material change in that disability and is 
insufficient to trigger the agency's responsibility to 
request a reexamination"); Snuffer v. Gober, 10 Vet. App. 
400 (1997).  

Therefore, the available records and medical evidence have 
been obtained in order to make adequate determinations as to 
these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for plantar fasciitis, 
residuals of a shell fragment wound, right foot, with 
osteoarthritis, is denied.

A rating in excess of 30 percent for residuals of a shell 
fragment wound, left foot and ankle, with status-post sub-
talar arthrodesis, is denied.  

A separate 10 percent evaluation, but no more, for residual 
scarring of the left foot and ankle is granted, subject to 
governing criteria applicable to the payment of monetary 
benefits. 

TDIU is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


